Citation Nr: 0612409	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a January 1961 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

A rating decision in January 1961 initially denied service 
connection for bilateral pes planus.  The veteran was 
notified of that decision and did not file a notice of 
disagreement (NOD) in response, within one year, to initiate 
an appeal.  More recently, in October 1994, the RO determined 
that he had not submitted new and material evidence to reopen 
this claim and also denied an additional claim for service 
connection for bilateral hearing loss.  He was also notified 
of that decision and again did not appeal.  

An even more recent rating decision in June 2002 reopened the 
veteran's claim for service connection for pes planus, but 
denied the claim on the merits.  An August 2002 rating 
decision apparently reopened the claim for service connection 
for hearing loss, but also denied that claim on the merits as 
well.  The veteran's representative wrote in September 2002 
to disagree with the June and August 2002 decisions.  In that 
document, the representative also raised a claim of clear and 
unmistakable error (CUE) in the earlier January 1961 rating 
decision for failing to grant service connection for pes 
planus.  A subsequent rating decision, in December 2002, 
denied the CUE claim.  

In an August 2004 decision, the Board found that new and 
material evidence had been presented to reopen both of the 
veteran's service connection claims and remanded them for 
additional development and readjudication.  The Board also 
noted that communication that was received from the veteran's 
representative in April 2003 constituted a notice of 
disagreement with the RO's December 2002 denial of the CUE 
claim.  And since the record did not reflect that the RO had 
issued the veteran a statement of the case (SOC) on that 
issue, the Board remanded the CUE claim to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Following the Board's August 2004 remand, the RO granted 
service connection for bilateral hearing loss in an October 
2005 rating decision, retroactively effective from February 
2002, and assigned a 30 percent rating.  The RO assigned an 
earlier effective date of July 13, 1994, for service 
connection for bilateral hearing loss in a subsequent 
December 2005 rating decision, with a 0 percent rating prior 
to February 2002.  The record does not reflect that the 
veteran has disagreed with either the ratings or the 
effective dates assigned regarding the service-connected 
hearing loss.  Therefore, no appeal remains concerning that 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In January 2006, the RO issued a statement of the case 
concerning the issue of CUE in the January 1961 rating 
decision.  And in February 2006, in response, the veteran's 
representative submitted argument concerning the veteran's 
pes planus.  The Board liberally construes the 
representative's comments therein as constituting continued 
disagreement with the CUE decision, sufficient to perfect an 
appeal to the Board on this additional issue.  See 38 C.F.R. 
§ 20.200 (2005); EF v. Derwinski, 1 Vet. App. 324 (1991).  So 
it, too, will be adjudicated in this decision.


FINDINGS OF FACT

1.  The January 1961 rating decision in question denied 
service connection for bilateral pes planus.  The veteran was 
notified of that decision and did not appeal it.  

2.  That January 1961 decision was undebatably erroneous in 
that it applied an incorrect legal standard.  That error 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  As such, the decision was fatally flawed.  

3.  The Board's reversal of the January 1961 rating decision 
renders moot all later decisions that denied service 
connection for bilateral pes planus, including the June 2002 
rating decision from which the current appeal arose.  


CONCLUSIONS OF LAW

1.  The December 1961 rating decision in question was clearly 
and unmistakably erroneous in denying service connection for 
bilateral pes planus; that decision is reversed.  38 U.S.C. 
§§ 151, 152(1) (1956); 38 C.F.R. §§ 3.77 (1960), 3.105(a) 
(2005).  

2.  Because no appeal remains pursuant to the June 2002 
rating decision, the Board has no jurisdiction to adjudicate 
the merits of the claim.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

The VCAA does not apply to CUE claims, regardless of whether 
the RO or Board issued the prior decision being collaterally 
attacked.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1400-1411 (2005).  See also 
Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) and 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (discussing, 
respectively, situations where the lack of timely or content-
complying VCAA notice or the Board's initial consideration of 
an issue - not first considered by the RO, may result in 
prejudicial error).



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  
      
Here, the veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided notice of the 
type of evidence necessary to establish a downstream 
disability rating or an effective date for the disability if 
service connection is ultimately granted.  But this, too, is 
nonprejudicial because - as mentioned, the Board is finding 
CUE in the RO's initial 1961 decision, thereby rendering moot 
any subsequent decisions as to whether service connection 
is/was warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the Board must consider whether the veteran has been 
prejudiced thereby).



Analysis

CUE

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a) (2005).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [RO] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

The veteran's service medical records (SMRs) show that, at 
the time of his 
pre-induction examination in June 1958, he stated that he had 
no foot trouble.  The examiner at that time did not record 
any pertinent abnormal clinical findings and no diagnosis 
concerning a foot disorder was listed.  He began serving on 
active duty in December 1958.  His medical records from 
service do not reflect any complaints or treatment for a foot 
disorder.  But during his military separation examination in 
September 1960, he indicated he often had trouble with his 
feet.  The examiner listed a diagnosis of Grade II pes 
planus, although he did not report any specific abnormal 
clinical findings.  The veteran's military service ended in 
November 1960.

A VA compensation examination was conducted the following 
month, in December 1960.  The veteran reported to the 
examiner that, since August 1960 (meaning while in service), 
he had experienced severe pain in his feet that was more 
severe after standing or walking for a long distance.  He 
localized his pain in his heels and Achilles tendons.  The 
examiner noted slight to moderate collapse of the transverse 
and longitudinal arches, without evidence of spasticity.  
There was also moderate inner border bulge on the right and 
slight inner border bulge on the left.  The examiner 
diagnosed bilateral pes planus, mildly symptomatic.  

A rating decision in January 1961 denied service connection 
for bilateral pes planus, stating that, "[a]lthough pes 
planus was first noticed in service, in the absence of 
evidence of incapacity or of the condition requiring 
treatment, the Board holds that veteran is not entitled to 
service connection for the condition."  The veteran was 
notified of that decision and did not file a notice of 
disagreement in response, within one year, to initiate an 
appeal to the Board.

Based on the above findings, the Board concludes the correct 
facts that were then known were before the RO in January 
1961.  The veteran did not contend then - nor does he 
contend now - that the evidence that was considered by the 
RO in January 1961 was incorrect.  

The law regarding service connection that was in effect in 
January 1961 provided that, "[a]ny officer...or any enlisted 
man" "who...is...disabled...shall, upon making due proof of the 
fact, according to such forms and regulations as are or 
may be provided in pursuance of law, be placed on the list of 
invalid pensioners."  38 U.S.C. §§ 151, 152(1) (1956).  The 
regulations also stated that, "the payment of disability 
compensation or pension is authorized in cases where it is 
established that disabilities are shown to have been directly 
incurred in, or aggravated by, active military or naval 
service."  38 C.F.R. § 3.77 (1960).  

As mentioned, the RO denied the veteran's claim in January 
1961 specifically because of the "absence of evidence of 
incapacity or of the condition requiring treatment."  But 
neither the law nor the regulations in effect in January 1961 
required incapacity or evidence of treatment prior to 
granting service connection.  Instead, all that was required 
was for the veteran to have a disability and for the 
disability to have been incurred in service, which was the 
situation even in 1961.



The evidence that was of record in January 1961 clearly 
showed the veteran had bilateral pes planus and that it was 
first manifested in service.  Indeed, even the RO's 1961 
rating decision acknowledged as much.  And since the law did 
not then, or for that matter even now, require incapacity due 
to a disability or treatment for the disability to establish 
service connection, the RO applied the incorrect 
legal standard in that 1961 decision denying the veteran's 
claim.  It was clear and unmistakable error for the RO to 
require that the evidence in this case meet that higher 
threshold.

To meet the rigid standard of CUE, however, the error must 
also be such that, had it not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  The error must be undebatable and compel 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different, but for 
the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  

Applying the law that was in effect in 1961 to the evidence 
that was then of record, that Board finds that it is 
undebatable that the criteria for service connection were met 
at that time.  The result would most certainly have been 
different.  The Board concludes, therefore, that the January 
1961 rating decision was clearly and unmistakably erroneous 
in denying service connection for bilateral pes planus.  
So that decision must be reversed.  38 C.F.R. § 3.105(a).

Service connection for pes planus

The Board has herein found CUE in the initial January 1961 
rating decision that denied service connection for pes 
planus, reversed that decision and effectively granted 
service connection, as if the Board's decision had been made 
on the date of the January 1961 decision.  38 C.F.R. 
§ 3.105(a).  

The Board's reversal of the January 1961 rating decision, in 
turn, renders moot all later decisions that denied service 
connection for bilateral pes planus - including the June 
2002 rating decision from which the current appeal arose.  

Accordingly, no appeal remains for appellate consideration 
pursuant to the veteran's February 2002 application to reopen 
his claim.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  


ORDER

Clear and unmistakable error having been found, the January 
1961 rating decision that denied service connection for 
bilateral pes planus is reversed.  

The appeal concerning entitlement to service connection for 
bilateral pes planus is thereby dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


